                                                                          United States District Court
                                                                            Southern District of Texas

                                                                               ENTERED
                        IN THE UNITED STATES DISTRICT COURT                    May 06, 2019
                         FOR THE SOUTHERN DISTRICT OF TEXAS                 David J. Bradley, Clerk
                                  HOUSTON DIVISION



UNITED STATES OF AMERICA,                  §
                                           §
                     Plaintiff,            §
                                           §
v.                                         §           CRIMINAL NUMBER H-19-060
                                           §
ARTURO ALVARADO MARTINEZ,                  §
                                           §
                     Defendant.            §




                           MEMORANDUM OPINION AND ORDER



            Defendant Arturo Alvarado Martinez has filed a Motion to

Dismiss        the   Indictment    ("Defendant's       Motion")    (Docket        Entry

No.   15) ,     to which the United States has           filed its Response to

Defendant's Motion to Dismiss Indictment (Docket Entry                    No. 16).

            On December 16, 1997, defendant was served with a Notice to

Appear ("NTA") before an immigration judge for a removal hearing.

The NTA stated that the hearing would be held on a date "To Be Set"

at a time "To Be Set." 1           Also,       on December 16,    1997,   defendant

signed a Request for Prompt Hearing, stating:

            To expedite a determination in my case, I request an
            immediate hearing. I waive my right to a 10-day period
            prior to appearing before an immigration judge. 2



        1
            NTA, Exhibit 1 to Defendant's Motion, Docket Entry No. 15-2,
p. 2.
        2
            Id. at 3.
            At   a       hearing        held    on   December    18,        1997,    the   defendant

admitted         to       the     allegations        and was     ordered       removed     from   the

United States. 3                On December 19, 1997, the defendant was deported

to Mexico. 4

            Subsequently, the defendant reentered the United States.                                On

each occasion he was arrested and removed after the 1997 removal

order was reinstated.

            Defendant was indicted in this action for illegal reentry

after        being        convicted        of    a   felony     in    violation       of   8   U.S. C.

§§   1326 (a)         and       (b) (1)    (Docket Entry No.          1).     In his Motion the

defendant argues that as a result of the United States Supreme

Court's recent decision in Pereira v. Sessions, 138 S. Ct. 2105,

2110-14          (2018),          the     immigration      judge      lacked        subject    matter

jurisdiction, rendering the 1997 removal order and all subsequent

removals based on that order void.                         Defendant also argues that the

underlying               removal        order    "violated      due    process       and   violated

8 U.S.C.         §       1326(d)"         (Defendant's Motion,          Docket Entry No.          15,

p. 2) .

            There is no authority by the United States Court of Appeals

that directly addresses the effect of Pereira on indictments under

8    U.S.C.          §     1326.          District     courts        have     reached      differing

conclusions.              Having carefully considered these opinions the court


        3   United States Exhibits 3 and 4, Docket Entry No. 17, pp. 6-9.
        4   United States Exhibit 5, Docket Entry No. 17, p. 13.

                                                     -2-
concludes that the December 14, 2018, Memorandum and Order entered

by Judge Diana Saldana in United States of America v. Guillermo

Malagamba-De      Leon,    Criminal     Action   No.   5:18-00691,     correctly

analyzes and resolves these issues raised by Defendant's Motion.

As Judge Saldana explained,

           . even assuming without deciding that Defendant's
       jurisdictional arguments are correct, he is still not
       entitled to the relief he seeks.    A jurisdictionally
       defective removal order may still serve as the basis
       for a Section 1326 prosecution, and a Section 1326
       defendant who seeks to challenge his underlying removal
       order on jurisdictional grounds must still satisfy all
       three requirements of Section 1326(d).

Memorandum and Order in 5:18-00691, Docket Entry No. 27, p. 17.

       8 U.S.C.    §   2326(d) provides:

       (d)    Limitation on collateral           attack   on underlying
              deportation order

            In a criminal proceeding under this section, an
       alien may not challenge the validity of the deportation
       order described in subsection (a) (1) or subsection (b)
       unless the alien demonstrates that-

               (1) the alien exhausted any administrative
              remedies that may have been available to seek
              relief against the order;

              (2)  the deportation proceedings at which the
              order was issued improperly deprived the alien of
              the opportunity for judicial review; and

              ( 3) the entry of         the order was        fundamentally
              unfair.

If a defendant fails to satisfy any of these elements, the court

need   not   consider     the   other   elements.      See    United   States   v.

Mendoza-Mata, 322 F.3d 829, 832 (5th Cir. 2003)

                                        -3-
            A removal order of an immigration judge may be appealed to

the Board of Immigration Appeals ( "BIA'')                      See 8 C.F.R.        §   1003.3.

Defendant has not exhausted his administrative remedies by seeking

relief from the BIA.            Defendant argues that he is not required to

exhaust        his     administrative         remedies       because       the    immigration

proceeding was void under Pereira.                        But a   court's exercise of

apparent           jurisdiction,     even     if    erroneous,       is    not    subject    to

collateral attack if the party seeking to challenge the order had

the prior opportunity to challenge jurisdiction and failed to do

so. 5       See,    e.g.,   Royal Insurance Company of America v., Quinn-L

Capital       Corporation,         960   F.    2d    1286,    1293        (5th   Cir.    1992);

United States v.            Hansard,     2007 WL 2141950,         *1       (5th Cir.     2007).

Therefore, even assuming arguendo that the immigration judge lacked

jurisdiction, defendant was required to exhaust his administrative

remedies in order to challenge the underlying removal order.                              It is

undisputed that he failed to do so.

            Defendant has also failed               to   show that        the    1997   removal

proceeding improperly deprived him of the opportunity for judicial

review.       Defendant admitted that he had no right to be present in

the United States and requested that he be removed to Mexico.

Defendant's decision not to appeal the removal order precludes him


        5
      Even assuming that the failure to include the date and time
of the removal proceeding in the NTA deprived the immigration judge
of subject matter jurisdiction, the immigration judge in this case
would have reasonably believed that jurisdiction existed.

                                              -4-
from satisfying the second requirement for a collateral challenge

under§ 1326(d).

      Nor has defendant demonstrated that entry of the removal order

was prejudicial or otherwise unfair.     Entry of a removal order may

be fundamentally unfair or prejudicial to the defendant if there is

a "reasonable likelihood tl1.at but for the errors complained of the

defendant would not have been" removed.    See Mendoza-Mata, 322 F.3d

at 832     (citation omitted) .   Defendant admitted that he was not

lawfully present in the United States and requested an expedited

hearing.    There is nothing in the record to indicate that if the NTA

had included the date and time       for the removal proceeding,   the

proceeding would not have resulted in defendant's removal.

      Because defendant has failed to establish any of the three

§ 1326(d) requirements to challenge collaterally his prior removal

order, Defendant's Motion to Dismiss the Indictment (Docket Entry

No. 15) is DENIED.

      SIGNED at Houston, Texas, on this the 6th day of May, 2019.




                                             7SiMLAKE
                                         UNITED STATES DISTRICT JUDGE




                                   -5-
